Citation Nr: 1615745	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-00 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of right knee arthroscopic release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis, and possible meniscal tear.

2.  Entitlement to a rating in excess of 10 percent for right knee patellar subluxation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO in Portland, Oregon reduced the disability rating for residuals of right knee arthroscopic release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis, and possible meniscal tear from 20 percent to 10 percent, from May 1, 2009.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in January 2010.

In a March 2012 decision, a Decision Review Officer (DRO) granted service connection for right knee patellar subluxation and assigned an initial 10 percent disability rating, from February 11, 2012.

In June 2012, the Veteran and her husband testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript is of record.    

In March 2013, the Board restored the 20 percent rating for residuals of right knee arthroscopic release with chronic synovitis, symptomatic patellar chondromalacia, chronic tendinitis, and possible meniscal tear, from May 1, 2009, and remanded both claims for higher ratings for further development.  

On remand, in a March 2013 decision, the Appeals Management Center (AMC) in Washington, DC implemented the Board's restoration of the 20 percent rating for the service-connected right knee disability.  However, after accomplishing further action, the AMC continued to deny the remaining matters on appeal (as reflected in a May 2013 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The Board points out that, in addition to the paper claims file, the Veteran has paperless, electronic records stored in the Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

For reasons expressed below, the matters on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.

As a final preliminary matter, the Board notes that, following the issuance of the May 2013 SSOC, the Veteran submitted pertinent private evidence-a  May 2013 private medical examination report.  This evidence has not been considered by the AOJ, and, although the Veteran's substantive appeal was received prior to February 2, 2013, no waiver of initial AOJ consideration has been received.   See 38 C.F.R. § 20.1304 (2015) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165.  However, as the AOJ will have an opportunity to consider such evidence on remand, the Veteran is not prejudiced by the Board's limited consideration of the additionally received evidence for the purpose of issuing a comprehensive remand. 


REMAND

Unfortunately, the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Pursuant to the Board's March 2013 remand, a VA knee examination was conducted in April 2013 to obtain information as to the severity of the Veteran's service-connected right knee disability.  She reported during the examination that she experienced flare ups of right knee symptoms which resulted in increased pain, reduced weight bearing, and impaired locomotion.  The ranges of right knee motion were recorded and it was noted that there was functional loss/functional impairment of the knee and lower leg in terms of pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Although the Veteran reported increased pain during flare ups, the examiner who conducted the April 2013 examination did not identify at what point in the ranges of knee motions, if any, pain and other symptoms caused functional impairment during flare ups.  

Following the April 2013 examination, the Veteran submitted a May 2013 examination report from M.B. Wagner, M.D.  This examination report indicates that the Veteran reported a "new instance" of "some sharper type pain towards the center of the [right] knee."  Dr. Wagner also noted that examination revealed that there was mild popping of the patella toward the lateral aspect with passive flexion and extension.  There was no such popping noted during the April 2013 examination.  Moreover, the Veteran expressed her belief in a May 2013 statement that the April 2013 VA examination was insufficient because, among other things, only passive (but not active) ranges of knee motion were actually tested, the ranges of knee motion were not actually re-measured following repetitive motion, the knee cap was not manipulated, and the examiner did not accurately account for the pain that the Veteran experienced during the examination.

Given the noted and asserted deficiencies with respect to the April 2013 examination, and the evidence suggesting potential worsening of right knee disability since that examination, the Board finds that a new examination to obtain more contemporaneous medical findings-based on full consideration of the Veteran's documented medical history and assertions, to include with respect to flare ups-is needed to assess the severity of the service-connected right knee disabilities.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of her higher rating claims.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records.

The AOJ most recently attempted to obtain additional treatment records from the VA Medical Center (VAMC) in Portland, Oregon on March 21, 2013.  At that time, there were no outstanding treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from VAMC Portland (and any other identified facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since March 21, 2013.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matters on appeal.  The AOJ's adjudication of the higher rating claims on appeal should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate; and whether referral of the claims for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b), is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from VAMC Portland and from any other  identified VA facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since March 21, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as to the severity of her service-connected right knee disability.

The contents of the entire claims file, paper and electronic(in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.
 
The examiner should conduct range of motion testing on the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also report if there is any ankylosis of the right knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.
 
The examiner should also report whether there is any nonunion or malunion of the tibia and fibula, whether any nonunion is associated with loose motion and requires a brace, and whether any malunion is associated with a knee or ankle disability (the examiner should assess whether any such knee or ankle disability is slight, moderate, or marked).

Additionally, the examiner should report the nature and severity of any scars associated with the service-connected right knee disability, to include whether the scarring causes any loss of function.  The scar size, and whether it is superficial, deep, nonlinear, unstable, or painful should also be noted.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to particularly include that added to the paper claims file and/or the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include, with respect to each higher rating claim, whether staged rating(s) of the disability is appropriate and whether referral of the matter for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b), is warranted).

7.  If a full benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that reflects consideration of all additional relevant evidence received since the May 2013 SSOC (including the May 2013 examination report from Dr. Wagner and any other additional relevant evidence) and includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




